Title: From John Adams to Thomas Jefferson, 23 November 1819
From: Adams, John
To: Jefferson, Thomas



My dear Sir
Montezillo Alias the little Hill / November 23d. 1819

I congratulate you and myself on your recovery from the three Illnesses that have distressed you, the means that have been used to preserve you may, and I hope will have laid a foundation for good Health, and many more years of an already long Life. My Health is astonishing to myself, I can say, like Deborah Queen Ann Dutchess of Marlbourgh—who in one of her letters, after innumerating a Multitude of her griefs, and Misfortunes, says, I believe nothing but Distemper will kill me—though I have not had three remarkable Illnesses, I have been afflicted with three times three Misfortunes—grievous enough—to have shaken the philosophy of the most hardened stoic—I ought however, to remember the saying of a Bishop with whom I dine’d once at Versailles who asked me many questions concerning Dr Frankline,—his Health, his Spirits, and his Mind—I answered his Health is very robust, his Spirits very cheerful—and his Intellect as bright as ever. Monseignieur reply’d “mais a sonage il ne faut que tres peu de chose pour abbatre un colasse”—
What a Murrain there has been among the governours within a few Months—Langdon, Strong Snyder Johnson Lee Raban—I hope there will not be such another among the ex and in Presidents—
Congress are about to assemble and the Clouds look Black and thick—Assembling from all points threatening thunder and Lightning—The Spanish Treaty the Missouri Slavery—the encouragement of Manufactures by protecting duties or absolute prohibitions—the project of a Bankrupt Act, the plague of Banks—perhaps even the Monument for Washington—and above all the bustle of Caucuses—for the approaching Election—for President and Vice President—will probably produce an effervescence—though there is no doubt that the present President, and Vice President, will be re-elected by great Majority’s—as they ought to be—unless Tompkins should be chosen Governour of New-York.—
May God preserve you many years Amen
John Adams